Citation Nr: 0731015	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  06-10 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The veteran had active military service from January 1970 to 
July 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in September 2006.  A transcript of that 
hearing is of record.

At his September 2006 Board of Veterans' Appeals (BVA) 
hearing, the veteran stated that during basic training when 
he was inoculated, two or three individuals before him were 
given inoculations with the same air gun that was used on 
him.  He noted that when the soldier before him tensed up and 
flinched, his arm was badly cut with the air gun, thereby 
transferring the soldier's blood onto the air gun.  According 
to the veteran, the person administering the inoculations 
just wiped off the air gun (inoculation apparatus) with a 
cotton swab and moved on to him without changing or 
sterilizing it.

At this 2006 Board hearing, the veteran also acknowledged 
that he had used illegal drugs during service, including 
heroin which he snorted and injected.  He stated that he was 
in Okinawa, Japan and was medivaced to Ft. Riley, Kansas for 
treatment of his heroin addiction.  The veteran claimed that 
he has been clean since this time and never touched heroin 
again.

Outpatient treatment records from the Kansas City VA medical 
center (VAMC), dated from September 2004 through January 
2006, include diagnoses of hepatitis C and reference his 
then-current drug abuse.  For example, a January 2006 
problems' list noted chronic hepatitis C and combinations of 
drug dependence; a February 2005 entry assessed the veteran 
with hepatitis C noting that he still continued to drink and 
stated that unless he quit drinking, he would not be a 
candidate for treatment.  A March 2005 entry noted that the 
veteran had been diagnosed with hepatitis C in 1998 but was 
told that he needed 6 months of sobriety before he could 
receive treatment, and an October 2005 entry noted a past 
diagnosis of Hepatitis C and polysubstance abuse.  An October 
2004 physician noted a history of liver disease, hepatitis C, 
alcoholism, and positive urine drug screening in the past, 
and the physician advised the veteran to stay away from 
narcotics as much as he could.  The veteran testified in 2006 
that he had undergone hip surgeries in 1990 or 1991 and had 
required blood transfusions.

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine use, high-risk sexual activity, accidental exposure 
while a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, and shared toothbrushes or razor blades, 
etc.  VBA letter 211B (98-110) November 30, 1998.

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines that such evidence 
is necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2007).  A medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Notably, the veteran has acknowledged a history of IV heroin 
use in service and although he contends that he stopped 
abusing drugs after leaving the military, recent outpatient 
treatment records from the Kansas VAMC note that he continued 
to abuse drugs.  The Board notes that direct service 
connection cannot be granted for disabilities that are a 
result of the veteran's own willful misconduct.  Willful 
misconduct includes the progressive and frequent use of drugs 
to the point of addiction.  See 38 C.F.R. § 3.301(b)(3).  
Therefore, the veteran cannot be service connected for 
hepatitis C on the basis of contracting the disease as a 
result of drug abuse.

Nevertheless, as noted above, during his September 2006 Board 
hearing, the veteran speculated that during basic training he 
was exposed to the blood of other soldiers when he was 
inoculated with an air gun.  As such, the Board finds that a 
medical opinion is necessary to address the medical 
probabilities that the veteran contracted hepatitis C as a 
result of this inoculation during basic training, or as a 
result of any other in-service risk factor.  The examiner 
should also evaluate any other discernable risk factors or 
signs or symptoms of hepatitis C documented in the claims 
file.

The Board will therefore remand to obtain a medical opinion 
regarding the medical probabilities that the veteran's 
currently diagnosed hepatitis C is attributable to military 
service.  Specifically, the physician should opine, based on 
review of the evidence of record, whether the veteran's 
current hepatitis C is more likely than not (i.e., 
probability greater than 50 percent), at least as likely as 
not (i.e., probability of approximately 50 percent), or less 
likely than not (i.e., probability less than 50 percent) 
related to his in-service inoculation with an air gun or to 
any other identified risk factor or combination of factors.  
A complete rationale should be given for all opinions and 
conclusions expressed.  Accordingly, the appellant's case is 
REMANDED to the Agency of Original Jurisdiction (AOJ) for the 
following actions:

1.  After obtaining authorization from 
the veteran, search for records from the 
Southeast Missouri State Hospital in Cape 
Girardeau, Missouri, relative to hip 
surgeries that occurred during 1990.  
Surgery reports or other operation 
records that would likely show whether 
blood transfusions were given should be 
specifically sought.  If the records 
cannot be obtained, the veteran and his 
representative should be notified and 
given an opportunity to obtain the 
records.

2.  A physician with appropriate 
expertise should be asked to review the 
file and render a nexus opinion regarding 
the medical probabilities that the 
veteran's currently diagnosed hepatitis C 
is attributable to his period of active 
military service from 1970 to 1975.  The 
examiner should discuss whether the 
veteran was exposed to hepatitis C risk 
factors in service (specifically 
addressing the inoculation during basic 
training), and if so, the examiner should 
offer an opinion regarding any possible 
relationship between these in-service 
risk factors and his currently diagnosed 
hepatitis C.  The physician should also 
address post-service risk factors, 
including continued drug use and any 
surgery during which blood transfusion 
was required.  The physician should 
discuss whether any symptoms of hepatitis 
C were manifested during service and 
whether the period of time from discharge 
from service to the initial diagnosis has 
any affect on the analysis regarding the 
likelihood that hepatitis C was in fact 
contracted during military service.

(The AOJ should make sure that the 
medical opinion complies with this remand 
and the questions presented in this 
opinion request, especially with respect 
to detailing any connection to military 
service.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.)

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

